United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 21-7026                                                 September Term, 2021
                                                                     1:17-cv-02501-RDM
                                                       Filed On: January 4, 2022
Vitaly Evgenievich Pilkin,

              Appellant

       v.

Sony Interactive Entertainment LLC and
Hogan Lovells US LLP,

              Appellees

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Rogers, Pillard, and Walker, Circuit Judges

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the briefs filed by the parties. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

       ORDERED AND ADJUDGED that the district court’s January 16, 2019, July 24,
2020, and March 12, 2021 orders, be affirmed. The district court correctly dismissed
Sony Interactive Entertainment, LLC for lack of personal jurisdiction. See Erwin-
Simpson v. AirAsia Berhad, 985 F.3d 883, 888–89 (D.C. Cir. 2021) (construing D.C.
Code § 13-334 and § 13-422); D.C. Code § 13-423(a)(1), (3)–(4); see also Ruhrgas AG
v. Marathon Oil Co., 526 U.S. 574, 584 (1999) (holding that courts may decide
questions of personal jurisdiction before subject matter jurisdiction).

       Further, the district court correctly concluded that appellant’s second amended
complaint against Hogan Lovells US LLP should be dismissed because it failed to
comply with Federal Rule of Civil Procedure 8(a)(2). See Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009) (explaining that Rule 8(a)(2) “demands more than . . . unadorned, the-
defendant-unlawfully-harmed-me accusation[s]”). The district court also correctly
concluded in the alternative that appellant’s complaint warranted dismissal under
Federal Rule of Civil Procedure 12(b)(6) because it failed to state a claim for unjust
enrichment under D.C. law, see Marsden v. District of Columbia, 142 A.3d 525, 527
(D.C. 2016) (explaining that to prove unjust enrichment under D.C. law, a plaintiff must
                 United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 21-7026                                                 September Term, 2021

show that the defendant retained “a benefit” conferred by the plaintiff), nor does it state
any other claim for relief.

         Finally, the district court properly dismissed Sony Corporation from this case
pursuant to Federal Rule of Civil Procedure 21. See In re Lorazepam & Clorazepate
Antitrust Litig., 631 F.3d 537, 542 (D.C. Cir. 2011) (concluding that courts may dismiss
parties as “so-called ‘jurisdictional spoilers’” if they “are not indispensable and if there
would be no prejudice to the parties”). Nor did it abuse its discretion by denying as
“futile” appellant’s motion for leave to file a third amended complaint, see Hettinga v.
United States, 677 F.3d 471, 480 (D.C. Cir. 2012) (per curiam), or by denying
appellant’s motion for Rule 11 sanctions, see Hourani v. Mirtchev, 796 F.3d 1, 18 (D.C.
Cir. 2015).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                        Per Curiam


                                                          FOR THE COURT:
                                                          Mark J. Langer, Clerk

                                                  BY:     /s/
                                                          Daniel J. Reidy
                                                          Deputy Clerk




                                           Page 2